Citation Nr: 0900027
Decision Date: 01/02/09	Archive Date: 03/12/09
 
DOCKET NO. 05-19 492                       DATE JAN 02 2009

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
THE ISSUE 

Entitlement to education benefits under the Montgomery GI Bill-Selected Reserves (Chapter 1606). 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

J. Hager, Counsel 

INTRODUCTION 

The veteran enlisted for an indefinite period in the Army Reserve in December 2003, after a period of active service, and is still serving in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The veteran requested a Board hearing in Washington, D.C. and one was scheduled for October 2005. However, the veteran wrote in an August 2005 letter that he would be unable to attend, and indicated that he would like to have his case reviewed by the Board without requesting a change in the hearing date. His hearing request is therefore deemed withdrawn. See 38 C.F.R. § 20.704(c),(e) (2008). 

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress. This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard. The Reserve components decide who is eligible for the program. VA makes the payments for the program. Chapter 1606 assists eligible persons to further their education after high school. It provides educational assistance for people enrolled in approved programs of education or training. 

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code. The evidence reflects that the veteran is generally eligible for these benefits as a member of the United States Army Reserve who previously served on active duty, and his eligibility has not been challenged. 

- 2 - 

The veteran filed formal applications for Chapter 1606 benefits in September 2004 and January 2005. The RO denied the January 2005 application because, while other chapters of the United States Code provide for licensing and certification training, Chapter 1606 does not provide for such benefits. The Board's review of the applicable statutes indicates otherwise. 

The provisions of 10 U.S.C.A. § 16131(c)(1) provide that educational assistance may be provided under Chapter 1606 for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of title 38. The provision of chapter 30 of title 38, 38 U.S.C.A. § 3002(3)(A), defines "program of education" to have the meaning given this term in 38 U.S.C.A. § 3452(b). 38 U.S.C.A. § 3452(b), in turn, defines the term "program of education" to include "licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession." See also 38 C.F.R. § 7520 (2008). 

However, 38 U.S.C.A. § 3452(b) also requires that the tests and licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689. In the September 2004 and January 2005 applications, the veteran, in answer to question 22C on page 2, checked the box indicating that that his education or training would be by a college or other school, and identified the Dale Carnegie course as his course of study. He did not check the box indicating that he was seeking reimbursement for a license or certification test. The veteran did, however, at approximately the same time, fill out separate forms from VA's web site that is entitled, "(Example of Information needed), Application for Licensing and Certification Testing Fee Reimbursement." On one form, he indicated that he was seeking reimbursement for the cost of the Dale Carnegie Course; on the other, he indicated that he was seeking reimbursement for what is apparently a licensing or certification test administered by the Society of Certified Senior Advisers. There are invoices in the claims file from both the Dale Carnegie Course and the Society of Certified Senior Advisers. 

- 3 - 

The RO did not indicate in the January 2005 decision or the April 2005 statement of the case which of these requests for reimbursement it was denying. The education folder indicates that some claims for Chapter 1606 benefits may have been paid, but the purposes of the payments are not identified. 

The Board cannot determine from this record which benefits were denied. Moreover, if the application that was denied or whether the organizations providing the education were approved by the Secretary in accordance with 38 U.S.C.A. § 3689. 

A remand is therefore necessary for clarification of the basis for the denial of the claim. 

Accordingly, this matter is REMANDED for the following action: 

The RO should issue a supplemental statement of the case identifying the nature and amount of benefits for which the veteran is seeking reimbursement. The RO should address whether the veteran is entitled to such benefits under Chapter 1606, and should address the relevant statutes indicating that Chapter 1606 does provide for reimbursement for licensing and certification training in certain circumstances. 

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

- 4 - 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5  




